Citation Nr: 0006010	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971. 

This appeal arose from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which in pertinent part, denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  A May 1997 Board decision found that the 
claim was not well grounded, and the appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 1998, the Court vacated the Board's 
decision and remanded the claim to the Board pursuant to a 
joint motion for remand.  Subsequent to the Court's order the 
issue of entitlement to service connection for a skin 
disorder was withdrawn

In response to the joint motion for remand, the BVA, in a 
December 1998 decision, remanded the case for further 
development, and following accomplishment of the requested 
development, the case was returned to the Board for appellate 
review.


FINDING OF FACT

A chronic back disorder was not demonstrated during the 
veteran's military service, and the preponderance of the 
evidence is against finding a link between any current back 
disability and such service.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated in active 
service, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309  
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran, in June 1970, 
complained of having a cold, and suffering from back pain.  A 
pertinent diagnosis was not made.  

On September 2, 1970, the veteran sought treatment for pain 
over the coccyx that was "chronic and recurring".  Although 
no pertinent diagnosis was made at that time, he was 
dispatched to the orthopedic clinic for further evaluation.  
An orthopedic examination was requested on September 3, 1970 
and, on September 10, 1970, the veteran was seen by the 
orthopedic clinic for his complaint of pain over the coccyx.  
At that time, the veteran reported a history of recurrent low 
back pain with lifting or running.  He revealed that he had 
fallen on his back while roller-skating about one year prior 
to this examination.  Physical examination revealed no 
objective findings, and no pertinent diagnosis was made with 
respect to the veteran's symptom of "chronic and recurring" 
coccygeal pain.   

In an April 1971 treatment record, the veteran was reported 
to have been a passenger on a motor bike that was struck from 
the rear by a car.  Although pain was reported in the right 
calf, there were no findings or complaints with respect to 
the veteran's back.  The impression was soft tissue injury.  
In another treatment record from April 1971, the veteran 
complained of right leg and low back pain as a residual of a 
motor vehicle accident.  However, no pertinent diagnosis was 
made.  An April 1971 clinical record cover sheet reports a 
diagnosis of a right leg soft tissue injury.  Later, in 
October 1971, the veteran reported complaints of lumbosacral 
muscle pain since a football game over the prior weekend.  
Physical examination resulted in a diagnosis of a contusion 
of the back.  An October 1971 Certificate for Return to 
School or Work indicated that the veteran could return to 
base with medication for pain.  The remainder of the service 
medical records are negative for any findings, treatment, or 
diagnosis of a back disorder.  

Post service the record shows that the veteran was seen for a 
VA compensation examination in January 1995.  He reported a 
history of injuring his back while in basic training, while 
assembling lockers, and as the result of a motorcycle 
accident.  An X-ray study of the dorsal spine was notable for 
minimal spondylosis.  Physical examination resulted in 
diagnoses of a mid back chronic sprain, and low back pain, 
sprain of chronic nature. 

In an October 1998 private examination report from Agustus L. 
Guerrero, M.D., the veteran complained of mid and low back 
pain along with "sparks of sharp pain" down to both legs 
and arms and some occasional numbness to the toes and hands.  
The veteran attributed this pain to injuries that were 
incurred during basic training for the Army.  He stated that 
he served in the US Army from June 1970 to December 1971.  He 
recounted that he was dangling on crossbars when he fell and 
landed on his back on sand.  Additionally, while in the 
service, the veteran recalled that he was a passenger on a 
motorbike that rear-ended a car in front of him.  He stated 
that they were "flipped into the air" and he landed on the 
ground with his friend and the bike landed on top of them.  
He indicated that this accident resulted in extreme pain to 
the lower back and numbness to both legs.  Physical 
examination resulted in a diagnosis of chronic low back pain 
syndrome.  The veteran stated that his initial back injury 
occurred while in basic training in 1970 and, since then, he 
had back problems.  Dr. Guerrero indicated that he looked at 
the veteran's previous medical records and they did not show 
any bone pathology or injury.  He stated that at the most, 
the veteran may have injured the soft tissue of his back, 
which would include the muscles and ligaments.  The examiner 
opined that this may not have healed properly, but at the 
same time, he noted that the veteran was not in a formal 
physical therapy program, nor was he following a regular 
exercise routine that could have addressed the secondary 
complications from a back strain.  He stated that secondary 
complications would include shortening and deconditioning of 
the deep and superficial back muscles.  He concluded that 
there was a reasonable probability that there was a direct 
causal relationship between the veteran's current back 
disorder and the injury in 1970 in the military service. 

A May 1999 brain and spinal cord examination revealed no 
spinal stenosis or ongoing radiculopathy or other 
manifestations of a neurologic disorder. 

On VA spine examination in May 1999, the veteran was reported 
to have a history of injuring himself three times in the 
service.  In the first instance, during basic training, he 
was undergoing physical training with cross bars when he lost 
his grip and fell four feet into a sandpit.  The pain was 
reported to have lasted 20 minutes that he subsequently 
recovered from.  The second time he injured himself was when 
he was lifting some object and had some pain.  The third time 
he injured himself was when he sustained a back injury 
playing football.  The veteran also was reported to have 
injured himself when he was hit from behind while riding a 
motorcycle and the driver fell on the veteran's chest, but 
not his back.  An X-ray study of the lumbosacral spine 
revealed degenerative changes of the L5-S1 joints bilaterally 
and mild osteoarthritis.  A computed tomography scan of the 
lumbar spine revealed mild degenerative changes and no 
evidence of either disc herniation or significant nerve root 
impingement.  The examiner stated that given the facts that 
most human beings have an episode of back pain and are erect, 
the back strained-pulled muscle is a very common condition at 
any time in human existence.  The examiner indicated that 
during the veteran's service tenure all three of his injuries 
that he suffered showed no fracture, dislocation, compression 
fracture, spondylolisthesis or facet function disease.  He 
also indicated that the summation by other physicians noted 
that most of the veteran's symptoms were of a muscular 
nature, and not due to a prolapsed disk, compression of the 
nerve root or spinal stenosis.  

The examiner opined that, while the veteran had symptoms of 
muscle spasm, the minor injuries that he suffered in the 
service neither prevented him from being gainfully employed 
nor prevented him from working at the present time.  He 
further opined that the nature of the injury was such that 
his present condition, which was one of loss of range of 
motion with radiculopathy, indicated that his condition in 
service was not the major contributing factor to his back 
pain.  

A June 1999 electromyograph report revealed no evidence of 
lumbar radiculopathy.

In an August 1999 VA addendum, the examiner who conducted the 
May 1999 VA spine examination indicated that, with reference 
to Dr. Guerrero's notes, there was essentially no conflict 
between the opinions expressed by him in his May 1999 VA 
examination report and those of Dr. Guerrero.  He stated that 
the veteran may have had an episode of back pain, but whether 
this caused the present disorder, and therefore led to his 
subsequent low back pain syndrome, was within the possibility 
of a soft tissue injury.  The VA examiner took issue, 
however, with the possibility of permanent damage as a result 
of some minor back muscle injuries/spasm that the veteran may 
have incurred while in the service.  He elaborated that his 
prior opinion expressing that the muscles were moderately 
well developed was based on the clinical findings and 
clinical examination.  The VA examiner stated that there was 
no significant muscle wasting of the paravertebral muscles or 
the soft tissues of his back when examined.  The fact that 
the veteran led a sedentary lifestyle and gained considerable 
weight were judged to be contributing factors to his back 
problems.  In this respect, the examiner indicated that the 
veteran had a large protuberant abdomen that caused great 
stress discomfort in general and also back stress.  The large 
protuberant abdomen also caused weakness of his back muscles.  

The VA examiner elaborated that no neurological deficit was 
seen in the lower extremities.  He stated that muscle spasms 
were secondary to a pulled muscle, partial ruptures, tears of 
the muscle that occur from time to time from twisting, 
lifting or moving in a certain fashion.  He indicated that 
these were not permanent conditions and muscle spasms were 
generally not a neurologic deficit.  In reviewing the chart, 
the VA examiner stated that the nature of the injuries that 
the veteran suffered was of a minor nature, and that Dr. 
Guerrero was entitled to his opinion that his present 
symptoms of obesity and back pain were service-connected.  
However, the VA examiner was of the opinion that the 
veteran's muscle spasms were of a minor nature, and that his 
present back pain was the result of his obesity, sedentary 
lifestyle, lack of exercise and his weight gain.  Therefore, 
it was the VA examiner's opinion that the injuries suffered 
were not service-connectable.  

He further elaborated that there was no specific diagnosis, 
such as spinal stenosis and compression of the neurocanal 
from fragments of a prolapsed disk.  Indeed, the veteran did 
not have a prolapsed disk based on examination and review of 
his file.  His specific diagnosis was mechanical back pain 
syndrome.  In conclusion, the VA examiner stated that, 
although it was true that the veteran suffered a minor injury 
to the coccyx, given the fact that most people in their 
working life would have an episode of back pain, a pulled 
muscle, or a fall, these do not ultimately lead to serious 
disk disease, spinal stenosis or compression of the nerve 
roots.  The VA examiner saw no cause and effect relationship.  
The current diagnosis was believed to be obesity and the 
subjective finding of pain.  There was no ongoing 
radiculopathy.  He stated that the evidence would indicate 
that the veteran did not have three of the four most serious 
lesions that were spinal stenosis, nerve root compression, 
and disk protrusion as the cause of his back pain.  The X-ray 
study showed no evidence of spondylolisthesis or even 
spondylosis.  Given all of these findings, he continued to 
hold to the opinion that the muscle spasm and the fall on his 
coccyx were unrelated to his present medical condition and 
that, furthermore, it was speculative to state that his 
present condition was related directly to the problems that 
he had while in the service.      

Analysis

The veteran has presented a well-grounded claim, that is, a 
claim that is plausible, as required by 38 U.S.C.A. § 
5107(a).  VA, in turn, has assisted him in fully developing 
the facts relevant to his claim as required by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, if a 
condition noted during service is not determined to be 
chronic, then generally a continuity of symptomatology after 
service is required for service connection.  Id.  Further, 
arthritis may be presumed to have been incurred during 
service if it becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder.  As 
preliminary matter, the Board observes that the service 
medical records show that the veteran originally complained 
of back pain in June 1970, but no pertinent diagnosis was 
made.  Moreover, while the veteran in September 1970 sought 
treatment for "chronic and recurring" pain over the coccyx, 
an orthopedic examination again revealed no objective 
findings, and no pertinent diagnosis was made.  Hence, the 
Board concludes that no back disability was shown in service.  
In this regard, it must be noted that the United States Court 
of Appeals for Veterans Claims (Court) has held that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board further observes that the veteran last reported 
back pain in the service in an October 1971 treatment record.  
At that time, he reported complaints of lumbosacral muscle 
pain since a football game over the prior weekend.  The 
physical examination resulted only in a diagnosis of back 
contusion.  However, the preponderance of the evidence does 
not show that an inservice back contusion resulted in chronic 
residuals.  In this regard, post-service, the record reflects 
no subsequent diagnosis of any back disorder, to include back 
contusion residuals, until a VA examination in January 1995, 
approximately twenty three years after the veteran's 
separation from the service.  Hence, continuity of 
symptomatology for the veteran's back disorder may be 
legitimately questioned.     
 
In considering the January 1995 VA examination, while the 
examiner diagnosed mid back chronic sprain, and low back 
pain, sprain of chronic nature, he did not relate these 
disabilities to the veteran's period of service.  
   
Moreover, although Dr. Guerrero, in his October 1998 private 
examination report, concluded that there was a reasonable 
probability that there was a direct causal relationship 
between the veteran's current back disorder of chronic low 
back pain syndrome and the injury in 1970 in the military 
service, the Board finds that his opinions lack sufficient 
probative value.  

In this respect, Dr. Guerrero, himself, indicated in his 
October 1998 examination report, that since the veteran's 
reported initial back injury in the service, his review of 
the medical records revealed "no bone pathology or injury."  
He stated that, at the most, the veteran "may" have injured 
the soft tissue of his back, which would include the muscles 
and ligaments.  Dr. Guerrero also indicated that this "may" 
not have healed properly.  Further, although Dr. Guerrero 
stated that secondary complications would include shortening 
and deconditioning of the deep and superficial back muscles, 
he made no specific findings regarding the veteran's back 
disorder.  Instead, he only offered a diagnosis of chronic 
low back pain syndrome, which cannot be considered a clear 
diagnosis as it only refers to the symptom of pain and is not 
supported by any specific findings.       

Additionally, it is well to note that the contemporaneously 
created service medical records do not support the medical 
history recited by Dr. Guerrero.  For example, there is no 
evidence that the veteran was "flipped into the air" 
following a motor vehicle accident, or that he ever needed 
crutches for any reason inservice.  Hence, as the history 
relied upon is not credible, any opinion offered based on 
this faulty history is of questionable probative value.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  (The Board 
is not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.)  
 
In contrast to Dr. Guerrero's examination report, the May and 
August 1999 VA examiner's findings and opinions are of 
greater probative value.  In this respect, in May 1999 the VA 
examiner indicated that after reviewing the medical records 
that the three injuries the veteran suffered during his 
service tenure were not manifested by fracture, dislocation, 
spondylolisthesis or facet function disease.  He also 
reviewed the medical findings of other physicians and 
determined that they found that most of the veteran's 
symptoms were of a muscular nature, and not due to a 
prolapsed disk, compression of the nerve root or spinal 
stenosis.  

In an August 1999 VA addendum, the examiner stated that the 
veteran may have had an episode of back pain (in service), 
and that it was "possible" that this caused a low back pain 
syndrome.  However, the VA examiner took issue with Dr. 
Guerrero with respect to the possibility of permanent damage 
as a result of some minor back muscle injuries/spasm that the 
veteran may have incurred while in the service.  He 
elaborated that his opinion expressing that the veteran's 
muscles were moderately well developed was based on the 
clinical findings and examination.  The VA examiner stated 
that there was no significant muscle wasting of the 
paravertebral muscles or the soft tissues of the back when 
examined.  The fact that the veteran led a sedentary 
lifestyle and gained considerable weight were contributing 
factors to his back problems.  Indeed, the examiner stated 
that the veteran had a large protuberant abdomen which caused 
great stress, discomfort in general, stress on his back, and 
weakness of his back muscles.

The VA examiner also stated that there was no neurological 
deficit seen in the lower extremities.  He stated that muscle 
spasms were secondary to a pulled muscle, partial raptures, 
and muscle tears that occur from time to time from twisting, 
lifting or moving in a certain fashion.  However, he 
indicated that these were not permanent disorders and a 
muscle spasm was generally not a neurologic deficit.  
Moreover, he opined that the nature of the veteran's injuries 
in the service were of a minor nature, his current muscle 
spasms were of a minor nature, and his present back pain was 
the result of his obesity, sedentary lifestyle, lack of 
exercise and weight gain.  Therefore, it was the VA 
examiner's opinion that that the veteran's muscle spasm and 
the fall on his coccyx were unrelated to his present medical 
condition and that it was speculative to state that his 
present condition was related directly to the problems he had 
in service.  
        
In summary, the preponderance of the evidence is against a 
finding that the veteran incurred a chronic back disorder 
during service or that compensably disabling arthritis 
developed within the one year presumptive period  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Further, as the veteran was not diagnosed with a 
chronic back disorder until January 1995, decades after his 
separation from the service, a continuity of symptomatology 
is not established by the medical evidence of record.  See 
38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  As such, service connection for a back disorder 
is denied.

In reaching this decision, the Board has considered the 
representative's contention that because the veteran's claim 
is well-grounded, VA is required, under 38 U.S.C.A. 
§ 5107(a), to ascertain from the January 1995 VA examiner 
whether the veteran's back disorder was related to service.  
A review of statutory and case law reveals no support for 
such an assertion.  Still, to the extent that such a 
requirement to ascertain the etiology of a disorder exists 
the requirement was fulfilled when the RO scheduled a VA 
examination in 1999.  In that opinion, and in a subsequent 
addendum, the examiner provided a detailed opinion as to 
whether the veteran's current back disorder is related to 
service.  38 U.S.C.A. § 5107(a).   

The representative also contends that a July 1999 VA 
memorandum, submitted to the 1999 VA examiner, contained 
questions that resulted in impartial opinions.  However, it 
is apparent to the Board that such is not the case.  In this 
regard, the questions submitted to the 1999 VA examiner did 
not suggest the answers, but rather were unmistakably meant 
to clarify whether the veteran's back disorder was related to 
service in light of all of the evidence of record.  Further, 
a review of the VA examiner's responses to those questions, 
in the August 1999 VA addendum, indicates that his 
independent medical judgment was not undermined.  Therefore, 
the Board concludes that the opinions contained in the August 
1999 VA addendum were procured in an impartial, unbiased and 
neutral manner.  See Austin v. Brown, 6 Vet. App. 547 (1994).  
Further, the 1999 VA examiner reviewed the veteran's claims 
file and evaluated the veteran's subjective and objective 
symptoms in his May 1999 VA examination report.  Hence, the 
1999 VA examiner was aware of the veteran's objective and 
subjective symptoms when he considered, and then answered, 
the questions in the July 1999 VA memorandum.  See Bielby v. 
Brown, 7 Vet. App. 260, 268 (1994).  

With respect to the challenge of the qualifications of the VA 
examiner the Board notes that both physicians are qualified 
to offer an pinion as to the etiology of the back disorder.  
The VA examiner's opinion is assigned greater probative 
value, however, because the examiner was provided the entire 
claims folder; because the VA examiner explained in detail 
why his opinion differed from that of Dr. Guerrero; and 
because the examiner discussed factors not even acknowledged 
by Dr. Guerrero (e.g., the appellant's sedentary lifestyle, 
weight gain, the effect of a protuberant abdomen, etc.) in 
reaching his conclusion.  Simply put, the VA examiner's 
opinion more carefully analyzes all of the evidence of 
record, and hence, it warrants greater consideration.

The Board has also considered the lay statements offered in 
support of the claim.  In this respect, the Board 
acknowledges that the veteran and other lay witnesses assert 
that the appellant's back disorder restricts his activities, 
that he has self-medicated his disorder with alcohol, and 
that he has had consistent pain.  While the veteran and other 
lay affiants are competent to provide an account of symptoms 
during and after service, these statements are not proffered 
by trained medical personnel.  Hence, these statements are 
not competent evidence of a medical link between his back 
disorder and any incident during service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (a claimant, as a lay person, has 
no competence to offer an opinion as to a medical diagnosis 
or as to the cause of disability). 

The Board also observes that subsequent to the claims file 
having been certified to the BVA, statements from the 
veteran's representative were received in January 2000.  
Although the appellant and his representative were not 
notified of this evidence in a supplemental statement of the 
case prior to the Board's decision no further development is 
in order because it adds nothing to the question whether a 
back disorder was incurred or aggravated in service.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, as 
the evidence was proffered by the appellant and his 
representative they are presumed to know its content.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

